         Case 1:21-cv-00431-TNM Document 11 Filed 08/23/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 HANSEL AGUILAR,

                Plaintiff,

        v.                                          Civil Action No. 1:21-cv-00431-TNM

 DISTRICT OF COLUMBIA,

                Defendant.


                                  JOINT STATUS REPORT

       On June 25, 2021, this Court granted Defendant’s Consent Motion to Stay Proceedings

[10] pending final decision in Plaintiff’s underlying administrative appeal. See June 25, 2021

Minute Order. The Court further ordered the Parties to submit a joint status report every 30

days, beginning August 23, 2021, advising on the current procedural posture of Plaintiff’s

administrative matter. Id. Pursuant to the Court June 25 Minute Order, the Parties submit the

following update.

       Plaintiff appealed his termination to the District of Columbia Office of Employee

Appeals (OEA) in June 2019. In August 2020, OEA issued an initial decision reversing

Plaintiff’s termination, ordering his reinstatement, and awarding all back pay and benefits.

Plaintiff’s former employer, the District of Columbia Office of Police Complaints (OPC)

appealed OEA’s initial decision to the Superior Court of the District of Columbia. See District

of Columbia Office of Police Complaints v. District of Columbia Office of Employee Appeals and

Hansel Aguilar, Case No. 2020 CA 004294 P. On June 24, 2021, Judge Shana Frost Matini

issued on order remanding the administrative case to OEA for further proceedings on three

administrative charges against Plaintiff. Id. On remand, Plaintiff and OPC are required to
         Case 1:21-cv-00431-TNM Document 11 Filed 08/23/21 Page 2 of 2




produce supplemental briefing on August 27, 2021; according to the schedule set by OEA, either

party may then file a reply by September 17, 2021. No hearing date is currently set.

       In accordance with the Court’s June 25 Minute Order, the Parties will submit their next

joint report in 30 days, on September 22, 2021.

Date: August 23, 2021                       Respectfully submitted,

                                            /s/ Laura Nagel (with permission)
                                            Laura Nagel (#1013962)
                                            Alan Lescht & Associates
                                            1825 K Street NW, Suite 750
                                            Washington, D.C. 20006
                                            Phone: (202) 463-6036
                                            Fax: (202) 463-6067
                                            Email: laura.nagel@leschtlaw.com
                                            Counsel for Plaintiff

                                            -and-

                                            KARL A. RACINE
                                            Attorney General for the District of Columbia

                                            CHAD COPELAND
                                            Deputy Attorney General
                                            Civil Litigation Division

                                            /s/ Alicia M. Cullen
                                            ALICIA M. CULLEN [1015227]
                                            Chief, Civil Litigation Division, Section III

                                            /s/ Katrina Seeman
                                            MATTHEW R. BLECHER [1012957]
                                            KATRINA SEEMAN [1671729]
                                            Assistant Attorneys General
                                            Civil Litigation Division
                                            400 6th Street, NW
                                            Washington, D.C. 20001
                                            Phone: (202) 724-6607
                                            Fax: (202) 724-5917
                                            Email: katrina.seeman@dc.gov
                                            Counsel for Defendant District of Columbia




                                                  2
